AMENDMENT NO. 1 TO THE SECURITIES PURCHASE AGREEMENT This Amendment No. 1 (the “Amendment”) to the Securities Purchase Agreement, dated April 12, 2016 (the “Purchase Agreement”), is entered into as of July , 2016 by and between True Drinks Holdings, Inc., a Nevada corporation (the “Company”), and each of the parties (individually, a “Purchaser” and collectively the “Purchasers”) identified in the signature pages hereto. Unless otherwise specified herein, all capitalized terms set forth in this Amendment shall have the meanings as set forth in the Purchase Agreement. RECITALS WHEREAS, on April 12, 2016, the Company and the Purchasers entered into the Purchase Agreement, wherein the Purchasers agreed to purchase an aggregate total of 50,000 shares of Series C Convertible Preferred Stock (the “Preferred Stock”) for $100.00 per share over the course of two Investment Dates, and, as additional consideration, the Company agreed to issue to the Purchasers Warrants to acquire that number of shares of the Company’s common stock, par value $0.001 per share (“Common Stock”), at a price of $0.15 per share equal to 100% of the Conversion Shares issuable upon conversion of the Preferred Stock purchased by such Purchaser on any particular Investment Date; WHEREAS, Purchaser Red Beard Holdings, LLC, a California limited liability company (“Red Beard”) purchased 25,000 shares of Preferred Stock on the Initial Investment Date, April 12, 2016, and agreed to purchase an additional 25,000 shares of Preferred Stock on or before the Second Investment Date, currently defined in the Purchase Agreement as July 12, 2016; WHEREAS, the Company and the Purchasers now desire to enter into this Amendment to: (i) modify the definition of “Second Investment Date” to mean July 15, 2016; (ii) decrease the number of shares of Preferred Stock to be purchased on or before the Second Investment Date to 10,000 shares; and (iii) to create an additional Investment Date by which the Purchasers to purchase the remaining 15,000 shares of Preferred Stock. AGREEMENT For good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the undersigned parties agree as follows: 1.
